DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II and Species 1 in the reply filed on 6/14/2022 is acknowledged.  The traversal is not found persuasive because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement.  Furthermore, these inventions are distinct for the reasons given above in the restriction requirement and have acquired a separate status in the art as shown by their different classification and/, have acquired a separate status in the art because of their recognized divergent subject matter, for examination purposes as indicated is proper.  Further, claims 15 and 17-20 are drawn to Species 1.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The following title is suggested: COMPOUND DOWEL FOR POSITIONING COMPONENTS IN VEHICLE STRUCTURES.
The abstract of the disclosure is objected to because the abstract does not describe a compound dowel for positioning components in vehicle structures sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  
See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: there is no structural relationship between a compensation pin and a nominal pin.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mongeau (US 2020/0096027 A1).
Re 15. 	Mongeau disclsoes
a compensation pin (the cam adjusters having a tube/bushing part 43a and an outer flange 43b, furthermore the cam adjusters have an eccentric inner bore and a steel shear tube 45 goes through.), selected in response to the determined misalignment (the holes in the flanges are misaligned, a common path is established through the inner bores of the two cam adjusters) and configured to be inserted into the second aperture (a second flange 42, each of the flanges having a hole, in which an adjustable cam is inserted in each flange. Fig. 4), having a center axis (321) and an indexing feature (301) configured to orient and fix the compensation pin to the first component (the eccentric cam adjusters are rotated to provide tight radial pre-load on flange holes, thereby locking the slack between the inner bores and the shear tube.  Fig. 4); and
	a nominal pin (46) arranged parallel to the center axis and offset therefrom by a distance, wherein the nominal pin is configured to be inserted through the first aperture (a first flange 41 and a second flange 42, each of the flanges having a hole, in which an adjustable cam is inserted in each flange.), such that position of the first component is set relative to the second component (see Fig. 4).
Re 17.	Mongeau disclsoes	discloses that the compensation pin defines a passage arranged parallel to the center axis and shifted therefrom by the offset distance (The cam adjusters having a tube/bushing part 43a and an outer flange 43b, furthermore the cam adjusters have an eccentric inner bore.  Figs. 3-4), wherein the nominal pin is separate from the compensation pin, and wherein the nominal pin is inserted into the passage of the compensation pin (see Fig. 4).	
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726